Opinion' of the Court, Scofield, J. Tbe clerk does not certify that tbe record filed in this case contains any order or judgment of the court belowj but only that tbe record contains “all tbe papers designatecl, numbering from one to fifty-two.” The judgment and ordei* allowing an appeal are records, not papers] therefore, under the clerk’s certificate, there is no judgment before us for review, neither has any appeal been taken to this court. It may be observed also that what purports to be an order allowing an appeal to this court, does not appear to have been made by the court below in term time. The case was tried on August 19th, and the memorandum concerning the judgment, which is hardly a judgment in form, seems to have been made on the same day. Afterward, on August 23d, an appeal was allowed. The record is fatally defective in not showing that the appeal was granted on one of the days of a term of the County Court. The appeal is dismissed.